The complaint contains two causes of action, one for absolute divorce and the other to set aside a separation agreement. Defendant moved for an order (a) severing the causes of action and directing the service of an amended complaint; (b) in the alternative, dismissing the second cause of action because of improper joinder with the first cause of action; (e) in the alternative, directing plaintiff to separately state and number the several causes of action alleged in the second cause of action; (d) in the alternative, striking out paragraphs “Ninth” to “ Twelfth ”, inclusive, under rules 102 and 103 of the Rules of Civil Practice. The motion was denied without prejudice to defendant’s right to move for separate trials of the issues involved. Defendant appeals. Order affirmed, with $10 costs and disbursments. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Nolán, JJ., concur. [185 Misc. 1029.]